Exhibit 10.1

TERMINATION AGREEMENT

This Agreement (the “Agreement”), dated as of January 22, 2014, by and between
SANTO MINING CORP., a Nevada corporation, (the “Company”), and HANOVER HOLDINGS
I, LLC, a New York limited liability company (the “Investor”). 

WHEREAS:

A.        The Company and the Investor are parties to a Purchase Agreement dated
as of June 20, 2013 (the “Purchase Agreement”), pursuant to which, among other
things, the Company has the right to sell to the Investor, at its sole
discretion, up to $16,000,000 of the Company’s common stock, par value $0.00001
per share (“Common Stock”), upon the terms and subject to the conditions of the
Purchase Agreement; and

B.        Pursuant to the Purchase Agreement, on June 20, 2013, the Company
issued to the Investor 1,690,484 shares of Common Stock (the “Initial Commitment
Shares”) in consideration for the Investor’s execution and delivery of the
Purchase Agreement on such date, all of which Initial Commitment Shares have
been issued; and

C.        Pursuant to the Purchase Agreement, the Company was entitled to retain
the commitment fee of $90,000 (the “Commitment Fee”)  distributed by the
Investor to the Company by wire transfer on March 15, 2013; and

D.        The Company and the Investor are parties to a Registration Rights
Agreement dated as of June 20, 2013 (the “Registration Rights Agreement”),
pursuant to which, among other things, the Company agreed to file a registration
statement with the Securities and Exchange Commission (“SEC”) covering the
shares of Common Stock issued and issuable pursuant to the Purchase Agreement,
including, without limitation, the Initial Commitment Shares; and

E.         Pursuant to the Registration Rights Agreement, the Company was
required to issue 1,072,343 additional shares of Common Stock to the Investor;
and 

F.         On August 14, 2013, the Company and the Investor executed an addendum
to the Purchase Agreement (the “Addendum”), pursuant to which the Company issued
to the Investor 536,172 shares of Common Stock (the “Additional Commitment
Shares”) and agreed to issue an additional 536,171 shares of Common Stock (the
“Final Commitment Shares”) if the Company’s registration statement was not
declared effective within 30 days; and 

G.        The Company and the Investor desire to terminate the Purchase
Agreement, the Addendum, and the Registration Rights Agreement,  and all of
their respective obligations thereunder by mutual agreement in accordance with
the terms and subject to the conditions herein set forth.

--------------------------------------------------------------------------------

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:

1.      Subject to paragraph 3  below, the Company and Investor hereby mutually
terminate the Purchase Agreement, the Addendum, and the Registration Rights
Agreement, and all of the Company’s and the Investor’s respective future
covenants, agreements, obligations and commitments thereunder, effective as of
January __, 2014. 

2.      Investor agrees to cancel and return the Initial Commitment Shares and
the Additional Commitment Shares to the Company and cancel the Company’s
obligation to issue the Final Commitment Shares. 

3.      The Company and the Investor acknowledge that, notwithstanding the
termination of the Purchase Agreement, the Addendum and the Registration Rights
Agreement and the respective obligations of the parties thereunder, the Company
is under no obligation to return the Commitment Fee to the Investor under the
terms of the Purchase Agreement, the Addendum, and the Registration Rights
Agreement or otherwise, and this Agreement has no effect on the Company’s right
to retain the Commitment Fee.

4.      This Agreement, the rights of the parties under and in connection
herewith, and all actions arising in whole or part under or in connection
herewith will be governed by and construed in accordance with the laws of the
State of New York. The parties hereby irrevocably and unconditionally submit to
the jurisdiction of any federal or state court located within the borough of
Manhattan of the City, County and State of New York over any dispute for
purposes of any action, suit or proceeding arising out of or relating to this
Agreement. Each party irrevocably waives any objection it may have to the venue
of any action, suit or proceeding brought in such court or to the convenience of
the forum. No modification or waiver of any provision hereof shall be
enforceable unless approved by the Investor in writing. No failure or delay in
the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. Each party shall do and
perform, or cause to be done and performed, all such further acts and things,
and shall execute and deliver all such other agreements, certificates,
instruments and documents, as the other party may reasonably request in order to
carry out the intent and accomplish the purposes of this Agreement.

5.      Any notice, demand, request, waiver or other communication required or
permitted to be given hereunder shall be in writing and shall be effective (a)
upon hand delivery or facsimile (with facsimile machine confirmation of delivery
received) at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The address for such
communications shall be:

 

 

 

 

 

2

--------------------------------------------------------------------------------

 

If to the Company:

Santo Mining Corp.
Ave. Sarasota #20, Torre Empresarial, Suite 1103
Santo Domingo, Dominican Republic
Telephone Number: (809) 535-9443
Attention: Alain French

With a copy (which shall not constitute notice) to:

Szaferman, Lakind, Blumstein & Blader, P.C.

101 Grovers Mill Road, Suite 200

Lawrenceville, NJ 08648
Telephone Number: (609) 557-0951
Fax: (609) 577-0969
Attention:  Gregg E. Jaclin

If to the Investor:

Hanover Holdings I, LLC, a New York

limited liability company

c/o Magna Group
5 Hanover Square
New York, NY 10004
Telephone Number: (347) 491-4240
Fax: (646) 737-9948
Attention:  Marc Manuel

 

With a copy (which shall not constitute notice) to:

Greenberg Traurig, LLP
The MetLife Building
200 Park Avenue
New York, NY 10166
Telephone Number: (212) 801-9200
Fax:  (212) 801-6400
Attention: Anthony J. Marsico

Either party hereto may from time to time change its address for notices by
giving at least 10 days advance written notice of such changed address to the
other party hereto.

[Signature Page Follows]

3

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Investor and the Company have caused this Agreement to
be duly executed as of the date first written above.

 

 

 

THE COMPANY:

 

SANTO MINING CORP.

         

          

                                                                       By:_/s/
Alain French _________________

                                                                       Name:
Alain French                                     

Title:  Chief Executive Officer and President          

 

 

INVESTOR:

 

HANOVER HOLDINGS I, LLC, a New York limited liability company:

 

By:_/s/ Joshua Sason______________

Name: Joshua Sason
Title: Chief Executive Officer

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------

